01/13/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs October 19, 2021

          STATE OF TENNESSEE v. BRADLEY DWIGHT BOWEN

            Appeal from the Circuit Court for Montgomery County
     Nos. CC2015-CR-695; CC2017-CR-629 William R. Goodman III, Judge


                            No. M2020-01311-CCA-R3-CD


The Defendant, Bradley Dwight Bowen, appeals from the Montgomery County Circuit
Court’s revocation of his effective nine-year split confinement sentence for convictions for
child neglect and possession of methamphetamine. He contends that the trial court abused
its discretion in ordering him to serve his sentence. We affirm the judgment of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Travis N. Meeks, Clarksville, Tennessee, for the Appellant, Bradley Dwight Bowen.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Daryl Bailey, District Attorney General; Dan Brollier, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        The record does not contain the judgments for the Defendant’s conviction offenses,
but the probation violation report notes the convictions as “Child
Abuse/Neglect/Endangerment 8 years or less” and “Meth-Mfg, Del, Sale, Possess with
intent.” The Defendant was convicted of these offenses by guilty pleas entered on June 18,
2018, and he was placed on split confinement of one year in jail and the balance on
probation.

       On December 14, 2018, a probation violation warrant issued, which alleged that the
Defendant “failed to report to intake” on November 21, 2018, and that he was arrested for
public intoxication on November 23, 2018.
       On January 28, 2019, an amended violation warrant issued, which alleged that in
addition to the previously described violations, the Defendant was arrested on January 3,
2019, for “Methamphetamine Violation, Simple Possession, Possession of a Firearm,
Convicted Felon Going Armed, [and] Unlawful Drug Paraphernalia.”

       On July 11, 2019, a second amended violation warrant issued, which alleged that in
addition to the previously described violations, the Defendant tested positive for
amphetamine and methamphetamine on June 5, 2019, which results were confirmed by
laboratory testing.

       On August 30, 2019, a third amended violation warrant issued, which alleged that
in addition to the previously described violations, the Defendant was arrested on July 13,
2019, for being a convicted felon in possession of a firearm.

        At the September 3, 2020 revocation hearing, the State offered as evidence video
recordings from police cameras of the Defendant’s January 3, 2019 arrest. The prosecutor
referred to the recordings as having been previously received as evidence at a motion to
suppress in another case. The recordings show the following: An officer observed the
Defendant after having received a “suspicious vehicle” report. She stopped the Defendant,
had him get out of his truck, and frisked him. She recovered a syringe from his pocket,
and the Defendant claimed the clothes and syringe belonged to his brother. The Defendant
identified himself as “Bradley Bowen.” The officer searched the truck’s passenger
compartment and found a loaded handgun between the two front seats.

       The defense did not challenge the admissibility of the recordings but argued that
their contents did not meet the State’s burden of proof to show a violation of probation.
The court found that the Defendant violated the terms of his probation by “being in
possession of a firearm and in unlawful possession of drug paraphernalia.” The court
revoked his probation and ordered him to serve his sentence. This appeal followed.

       The Defendant contends that the trial court erred in revoking his probation because
the State failed to show that he violated the terms of probation. He notes the absence of
witness testimony at the hearing regarding his identity as the person being arrested on the
recordings, the lack of authentication of the video recordings, the lack of evidence of field
or laboratory tests identifying “the substance” as methamphetamine, the lack of evidence
regarding his alleged public intoxication and failure to report, the lack of evidence that he
possessed the handgun found in the vehicle shown in the recordings, and the lack of
evidence that he had a positive drug test.

       Our supreme court has concluded that a trial court’s decision to revoke a defendant’s
probation “will not be disturbed on appeal unless . . . there has been an abuse of discretion.”

                                             -2-
State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991) (citing State v. Williamson, 619 S.W.2d
145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has been established when the
“record contains no substantial evidence to support the conclusion of the trial judge that a
violation of the conditions of probation has occurred.” State v. Delp, 614 S.W.2d 395, 398
(Tenn. Crim. App. 1980); see State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); State v.
Grear, 568 S.W.2d 285, 286 (Tenn. 1978). A finding of abuse of discretion “‘reflects that
the trial court’s logic and reasoning was improper when viewed in light of the factual
circumstances and relevant legal principles involved in a particular case.’” Shaffer, 45
S.W.3d at 555 (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).

       When a trial court finds by a preponderance of the evidence that a defendant has
violated the conditions of probation, the court “shall have the right . . . to revoke the
probation.” T.C.A. § 40-35-311(e)(1) (2019). At the time of the Defendant’s revocation
hearing, a trial court was authorized, after revoking a defendant’s probation, to return a
defendant to probation with modified conditions as necessary, extend the period of
probation by no more than two years, order a period of confinement, or order the
defendant’s sentence into execution as originally entered. Id. §§ 40-35-308(a), (c) (2019)
(subsequently amended), -310 (2019) (subsequently amended). “In probation revocation
hearings, the credibility of witnesses is for the determination of the trial judge.” Carver v.
State, 570 S.W.2d 872, 875 (Tenn. Crim. App. 1978) (citing Bledsoe v. State, 215 Tenn.
553, 387 S.W.2d 811, 814 (Tenn. 1965)).

        The trial court found that the Defendant violated his probation by possessing a
firearm and possessing drug paraphernalia. Despite the Defendant’s arguments regarding
the absence of evidence related to other alleged violations, we will limit our review to the
bases upon which the court relied in revoking the Defendant’s probation. See State v.
Phillip Thomas Wilcox, No. M2002-00667-CCA-R3-CD, 2003 WL 21047133, at *2
(Tenn. Crim. App. May 9, 2003) (“There need be only one violation of the conditions of .
. . probation to support revocation.”), perm. app. denied (Tenn. Oct. 13, 2003).

         We begin, however, with the Defendant’s argument that the video recordings were
not authenticated as evidence at the hearing. The record reflects that the Defendant did not
object at the hearing to the admissibility of the recordings, which had been received as
evidence at a prior hearing. “When a party does not object to the admissibility of evidence,
. . . the evidence becomes admissible notwithstanding any other Rule of Evidence to the
contrary, and the jury may consider that evidence for its ‘natural probative effects as if it
were in law admissible.’” State v. Smith, 24 S.W.3d at 274, 280 (Tenn. 2000) (quoting
State v. Harrington, 627 S.W.2d 345, 348 (Tenn. 1981)); see T.R.A.P. 36(a) (“Nothing in
this rule shall be construed as requiring relief be granted to a party responsible for an error
who failed to prevent or nullify the harmful effect of an error.”). In the absence of an
objection to their authenticity, the recordings were properly admitted and considered as
evidence by the trial court.

                                             -3-
       The recordings show that the Defendant identified himself to the arresting officer,
that the officer found a syringe in the Defendant’s pocket, and that a handgun and drug
paraphernalia were recovered from the passenger compartment of his truck, in which he
had been the sole occupant. See State v. Prentice Farrell Anderson, No. W2018-01475-
CCA-R3-CD, 2019 WL 5429378, at *3 (Tenn. Crim. App. Oct. 24, 2019) (holding that the
evidence was sufficient to establish the defendant’s constructive possession of drugs and
drug paraphernalia found inside a car in which the defendant was the driver and only
occupant), perm. app. denied (Tenn. Jan. 14, 2020). As additional evidence of the
Defendant’s identity, the trial court was able to observe the Defendant’s appearance in the
recordings and at the hearing.

       The record contains substantial evidence to support the trial court’s findings that the
Defendant violated the terms of his probation. See Delp, 614 S.W.2d at 398. The court
did not abuse its discretion in revoking the Defendant’s probation and ordering him to serve
his sentence. See id.

       In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.

                                             _____________________________________
                                              ROBERT H. MONTGOMERY, JR., JUDGE




                                             -4-